Title: From James Madison to John Armstrong, Jr., 7 November 1807
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State Novr. 7th. 1807

Representations have been made to this Department by Mr Mountflorence and his friends, relative to a dispute between him and Mr Barnet; and also as to his imprisonment.  Will you be so good as to transmit to me such information on these subjects as you may think entitled to the attention of this Government and in the mean time to interpose in favor of Mr. Mountflorence any good offices which may be due to his case.  With great respect &c

James Madison

